Title: II. Henry Dearborn’s Second Draft, with Jefferson’s Revisions, [20 April 1802]
From: Dearborn, Henry,Jefferson, Thomas
To: Hunt, Thomas


              [20 Apr. 1802]
              having examined the proceedings of a Genl. Court Martial, of which Majr. Thos. Hunt was President, holden at Detroit on the eighteenth day of July last, for the trial of John Spence a private soldier in Captain John Whistlers Company, of the first Regiment of Infantry in the service of the United States, charged with seditious conduct at Fort Wayne on the third day of May 1801, by assailing the immediate commanding officer of that garrison, (Capt. Whistler) and snaping at his person a pistol loaded with two balls, secondly, for offering violence against said Captain Whistler when attempting to disarm him, by collaring him the sd Captain, tearing his shirt, and using abusive language and expressing frequently regret that he had not succeeded in taking the life of the said Captains the said Court having pronounced the following sentences, viz. the Court after taking into consideration the testimonies, adduced and after the most dispassionate consideration and mature deliberation thereon, find the prisoner John Spence Guilty of the charges exhibited against him, being a direct violation of the fifth Article of the second Section of the rules and Articles of War, do sentence him the sd John Spence to be shot to death.
              I do approve the forgoing Sentence.
              
              but
              I hereby reprieve the said John Spence from execution for the term of twelve days, after the forgoing sentence and the approbation of it shall be published at Detroit in Garrisons orders, and from the expiration of the said twelve days until he, the said John Spence shall be found within the Territory North west of the Ohio or within the Indiana Territory.
              Given under my hand at Washington this 21st. day of April 1802.
              Th: Jefferson
            